Title: From Alexander Hamilton to Jeremiah Wadsworth, 15 June 1785
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



Dr. Sir,
New York June 15. 1785

Before I left Town for Albany some time since, I requested Mr. Duer to mention to you, that I believed it would depend upon yourself to be President of the bank here. Since my coming to Town I find you are elected director; and I have no doubt you may be President if you please. I will be much obliged to you to let me know in confidence whether the appointment if made will be accepted.
You may imagine Your acceptance is a thing I wish for much. It will be of great advantage to the Institution and not disreputable to yourself. As an Inducement, I think I may safely assure you there is a much better prospect of a Charter with the present Legislature than there has been with any former one. Let me hear from you speedily & believe me to be Your friend & servt
Alex Hamilton
